         Case 1:20-cv-10621-AJN Document 5-3 Filed 02/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 CRAIG CUNNINGHAM,                              )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )
                                                ) Case No. 1:20-cv-10621-AJN
 ON DECK CAPITAL, INC., ENVOA                   )
 INTERNATIONAL, INC., and                       )
 JOHN/JANE DOES 1-5,                            )
                                                )
               Defendants.                      )
                                                )

                                           ORDER

       This matter is before the Court on Defendants On Deck Capital, Inc. and Enova

International, Inc.’s Motion to Dismiss Plaintiff’s Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). Upon consideration of the motion and memorandum in support,

and for good cause shown, it is hereby ORDERED that:

       The Motion is GRANTED and the Complaint is dismissed with prejudice.

       SO ORDERED, this ____ day of February, 2021.




                                                   __________________________________
                                                       The Honorable Alison J. Nathan
                                                         United States District Judge
